Citation Nr: 0424077	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-26 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability.







ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





REMAND

The veteran served on active duty from June 1975 to June 
1977.  

This matter came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran maintains that he has been totally disabled and 
unable to work since 1989 as a result of several 
disabilities, including his severely disabling back disorder.  

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2003).  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).  However, his 
advancing age, any impairment caused by conditions that are 
not service-connected, and his prior unemployability status 
must be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), where the court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  

The record reflects that the veteran's sole service-connected 
disability is that of chronic musculoskeletal pain, secondary 
to recurrent spasms of the scapular-thoracic area, rated as 
40 percent disabling under Diagnostic Code 5295-5292, which 
does not meet the threshold minimum percentage rating 
requirements for a TDIU under the provisions of 38 C.F.R. 
§ 4.16(a).  In denying the veteran's TDIU claim, the RO noted 
that the veteran's ability to obtain and maintain gainful 
employment has been prevented primarily by a nonservice-
connected ankle disability.  The RO stated that the evidence 
of record failed to show that the veteran was unable to 
secure or follow substantially gainful employment, due solely 
to his service-connected disability.  

In this case, the Board notes that the medical evidence is 
insufficient to determine whether the veteran is unemployable 
by reason of his service-connected disability.

The Board notes that, during the pendency of this case, there 
has been a change in the rating criteria for the spine.  The 
portion of the rating schedular pertaining to the evaluation 
of diseases and injuries of the spine were amended effective 
September 26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 
2003).  The new rating criteria are substantially different 
from the previous criteria considered by the RO, and they may 
affect the way this disorder is evaluated.  Consideration of 
the revised rating criteria is not, however, reflected in the 
claims folder.  The timing of this change in the regulations 
requires the VA to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation; and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  
For any date prior to September 26, 2003, the revised 
regulation cannot be applied.  

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  These 
changes have been accompanied by a new examination worksheet.  
The Board finds that giving the veteran another opportunity 
to appear for another examination would be appropriate 
because the record does not contain a current examination 
that takes into account the new criteria. 

The Board observes that the most recent examination report of 
record that contains findings pertaining to the veteran's 
service-connected back disability is dated in April 2002.  
This report contains very little by way of findings regarding 
the effects and the extent of functional loss due to pain, 
and, therefore, provided insufficient evidence to determine 
proper rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Under the circumstances, the veteran should be scheduled for 
another examination of his spine.  

The Board further notes that of record is a copy of Social 
Security Administrative decision, dated in March 1998, which 
determined that the veteran has been unable to follow gainful 
employment as a result of "severe" impairment since April 
1989.  The impairments that were considered to be severe 
under the Social Security Act included chronic pain and non-
union of the right ankle, chronic back pain, and chronic left 
knee pain.  

As previously noted above, the veteran's back disorder is his 
only service-connected disability.  And, while the veteran 
underwent a VA examination to evaluate his service-connected 
back disorder in April 2002, there was no opinion provided 
regarding the impact of this disorder on his ability to 
obtain and retain substantially gainful employment.  As such, 
further evaluation is necessary.  In adjudicating a total 
rating claim the Board may not reject the veteran's claim 
without producing evidence as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that will produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538 and Obert v. 
Brown, 6 Vet. App. 532 (1993).  Hence, the RO should obtain a 
medical opinion as to whether the veteran's service-connected 
back disorder renders him unable to obtain or retain 
substantially gainful employment.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following:  

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have treated him for his service-
connected disorder since August 2001.  
The RO should obtain records from all 
sources identified by the veteran.  If 
the RO is unsuccessful in its efforts to 
obtain any medical records identified by 
the veteran, the RO should inform the 
veteran of this and request that he 
submit copies of the outstanding records.  

2.  After completion of the above, the RO 
should schedule the veteran for an 
examination by an appropriate specialist 
to determine the current severity of his 
service-connected chronic musculoskeletal 
pain, secondary to recurrent spasms of 
the scapular-thoracic area.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  The examiner should utilize 
the Compensation and Pension Examination 
Spine Worksheet, to include the portions 
of the worksheet for the thoracolumbar 
spine and neurological examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should state whether the 
service-connected disability results in 
any weakness, weakened movement, excess 
fatigability, and incoordination; and if 
so, describe the nature and severity 
thereof.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability should be described.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work, to include an 
opinion as to whether this disability 
renders the veteran unable to obtain or 
retain substantially gainful employment. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
TDIU.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, including VCAA law and 
regulations, considered pertinent to the 
issue currently on appeal.  The SSOC 
should also include the revised rating 
criteria effective in September 2003.  A 
reasonable period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


